Citation Nr: 0014222	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for anxiety disorder with 
associated symptoms of nausea, vomiting, and chronic 
indigestion, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board notes that the veteran revoked his power of 
attorney in favor of the Disabled American Veterans in 
January 2000. In February 2000, he was informed that an 
individual, an attorney, an agent, or a service organization 
could serve as his representative and he was informed of the 
requirements.  38 C.F.R. § 20.605 (1999).

The veteran appears to have raised additional issues for 
consideration for entitlement to service connection as part 
of his notice of disagreement that was received in May 1998.  
He referred to ptomaine poisoning reportedly sustained in 
World War II and resulting liver dysfunction and circulatory 
problems.  In July 1999 and March 2000 communications he was 
informed that service connection for liver disease had been 
denied by the RO in March 1990.  He was told that he had to 
submit new and material evidence to reopen his claim.  The 
July 1999 communication also stated the need for medical 
evidence providing a link between service connected 
disability and a circulatory disorder.  No such information 
is of record.  

Finally, the veteran has maintained that he should have 
received a compensable rating for his service-connected 
disability back to 1946.  He also has maintained that he is 
entitled to an earlier effective date for the 10 percent 
increase he received in February 1998 that was effective as 
of July 22, 1997, the date of receipt of his claim.  The 
veteran was issued a statement of the case (SOC) on the issue 
of an earlier effective date in March 2000.  However, there 
is no evidence to show that the veteran has submitted a 
substantive appeal subsequent to the issuance of the SOC.  

Accordingly, the Board does not have jurisdiction over the 
earlier effective date issue.  The Board takes this 
opportunity to note that it may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's anxiety disorder is manifested by panic 
episodes two to three times per month, and anxiety episodes 
two to three times per week, with some memory and sleep 
impairment.  

3.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands;impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, is not shown.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but not 
more, for anxiety disorder with associated nausea, vomiting, 
and chronic indigestion, have been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 
Diagnostic Code 9413 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the service medical records reveals that the 
veteran was treated for gastrointestinal (GI) related 
complaints of gastritis neurosis, acute mild gastritis due to 
food poisoning, and undiagnosed GI symptoms.  

The veteran originally filed a claim to establish service 
connection for a stomach condition in September 1947.  
Associated with the claims file is a VA discharge summary 
dated in September 1947, which reflects a period of 
hospitalization for the veteran.  The final diagnoses were 
chronic indigestion with an undetermined cause and mild 
anxiety neurosis.

The veteran was granted service connection for chronic 
indigestion in October 1947 and assigned a noncompensable 
rating.  He was denied service connection for anxiety 
neurosis.

In November 1989, the veteran sought an increased rating for 
his service connected disorder.  He submitted a medical 
report from J.C.C., M. D., dated in November 1989, in support 
of his claim.  Dr. C. noted he first treated the veteran in 
1966 with a 10-year history of persistent nausea, occasional 
vomiting, and intolerance to acid foods and fatty foods.  Dr. 
C. also noted that the veteran had been treated with alkalies 
and antispasmodics on numerous occasions.  He reported normal 
gallbladder and upper GI series studies.  The doctor noted 
that as long as the veteran took his alkalies and 
antispasmodics and followed his diet, he did fairly well.

The veteran submitted his current claim for an increased 
rating in July 1997.  The veteran submitted a written 
statement wherein he stated that he had had continuous 
symptoms of pain, spasm, nausea, and vomiting since service.  
He noted that he had missed a lot of work since 1946 as a 
result of his GI disability.  The veteran included a list of 
prescriptions purchased from May to July 1997.  He also 
indicated that he was under current treatment from H. R. P., 
M.D.

The veteran also submitted a letter from R. W. Jr., M.D., 
dated in July 1997.  Dr. W. stated that he had treated the 
veteran off and on over the years for his stomach problems.  
The treatment was for problems related to gastritis, hiatal 
hernia and spastic colitis.  Dr. W. noted that the veteran's 
abdominal pain had been so severe at times so as to prevent 
him from working.  

Finally, the veteran also submitted statements (one was dated 
in 1997 and the other was undated) from two of his sisters 
who referred to his having had stomach problems in service 
and his having been unable to work from time to time since 
then.  

The RO requested treatment records from Dr. P.  However, Dr. 
P. replied by way of a letter dated in October 1997.  He 
indicated that the veteran had been a patient of his practice 
for several years with Dr. P. having treated the veteran over 
the past two years.  Dr. P. referred to a number of the 
veteran's medical problems with no reference to the 
disability at issue.

The veteran was afforded a VA general medical examination in 
December 1997.  The veteran related a history of stomach 
problems since service.  He also related that he had 
undergone a number of examinations related to his stomach 
complaints, but had been told that they were always normal.  
He said that the episodes of nausea and frequent vomiting 
made him nervous and he took nerve medication on a regular 
basis.  The veteran said that he experienced nausea with all 
foods and that the symptoms had increased over the years.  He 
said that he would vomit approximately three to four times a 
week, although this had not affected his weight.  He was 
currently employed by the local school board and worked five 
hours per day.  He indicated he could not do any heavy work, 
but was able to obtain parts and deliver mail.

Physical examination findings included a soft and nontender 
abdomen..  The bowel sounds were normal.  The veteran 
reported occasional constipation.  There was no epigastric 
tenderness or hepatomegaly.  

The examiner reported psychiatric findings that the veteran 
was cooperative and somewhat anxious.  The veteran related a 
history of anxiety and possible panic disorder that he 
related to his episode of food poisoning in service.  The 
veteran did not appear depressed.  The pertinent diagnosis 
was chronic nausea with a history of ptomaine poisoning.  It 
was noted that the veteran did not report for laboratory 
testing.

Based on the evidence of record, the veteran's disability 
rating for chronic indigestion was increased to 10 percent, 
effective July 22, 1997.

The veteran submitted a second letter from Dr. P. that was 
dated in May 1998.  Dr. P. noted that the veteran h for more 
than 30 years.  He noted that the veteran had had extensive 
work-up in the past with no obvious etiology other than a 
hiatal hernia that might or might not be contributing to some 
of his GI problems.  Dr. P. referred to the RO's letter 
(rating decision) of February 1998 that cited the criteria 
for a 30 percent rating for a hiatal hernia disability.  Dr. 
P. opined that the veteran satisfied the criteria for a 30 
percent rating.  He noted that the veteran had had 
significant epigastric problems for over 30 years.  He also 
said that the veteran had missed days of work and suffered 
significantly secondary to this problem.  

The veteran's substantive appeal was received in August 1998.  
The veteran also submitted an updated list of his 
prescriptions for the period from May 1998 to July 1998.  He 
included a fact sheet providing information on acetaminophen 
with codeine.

The veteran was afforded a VA GI examination in September 
1998.  The examiner noted the veteran's history of GI 
problems in service and treatment in 1947.  The veteran's 
current principal complaint was that he vomited three to four 
times per week, usually 45 minutes after a meal.  The 
examiner noted that the veteran had no episodes of melena or 
hematemesis.  There had been no recent weight loss.  There 
were no physical signs of anemia.  There was no pain or 
tenderness on abdominal palpation.  The veteran was afforded 
an upper GI series x-ray study with barium.  The results were 
interpreted to show a small hiatal hernia with no evidence of 
reflux esophagitis.  The examiner's pertinent diagnosis was 
chronic indigestion of indeterminate cause with an irritable 
GI system.  The examiner added that he believed that the 
veteran's difficulties were present in 1944 and that he had 
had the difficulties since then.  The examiner opined that he 
did not believe the veteran's problems could be attributed to 
the reported episode of ptomaine poisoning in service.

The veteran was afforded a VA mental disorders examination in 
December 1998.  The examiner noted that the veteran claimed 
no history of treatment for nervousness although he said that 
he had mentioned nervousness to his primary care provider on 
a number of occasions.  The claims file was reviewed by the 
examiner.  The veteran related that his nervousness occurred 
two to three times per week and was associated with nausea, 
and vomiting with a generally good mood.  The veteran said 
that the nervousness would last a couple of hours with some 
trembling and a feeling like he would pass out or die.  He 
denied other symptoms that would be consistent with a panic 
disorder.  He said that his appetite varied, but his weight 
was fairly steady.  His mood and energy were generally good.  
He had been employed by the local school board for some 19 
years.

The mental status examination reported that the veteran was 
alert and fully oriented.  He had no inappropriate behavior, 
delusions or hallucinations.  There was no evidence of any 
impairment of thought process.  There was no suicidal or 
homicidal ideation.  He remembered three of three words in 
five minutes but was incorrect in attempting to do three 
serial 7's.  He reported no obsessive or ritualistic behavior 
and none was observed.  His speech was relevant and logical.  
His affect was euthymic.  He did not appear particularly 
anxious, although he associated this only with episodes of 
nausea and vomiting.  

The examiner reported that the full criteria for 
symptomatology of panic were asked of the veteran.  He 
minimized symptoms but did appear to meet at least three of 
the criteria and had these limited symptom panic episodes 
about three times per month.  The veteran also felt somewhat 
anxious two to three times per week with the episodes of 
nausea and vomiting.  There was no impaired impulse control.  

The examiner's diagnosis was chronic, atypical anxiety 
disorder, not otherwise specified (NOS).  A provisional 
diagnosis of gastroesophageal reflux disease (GERD) was also 
provided.  The examiner stated that the veteran did not meet 
the criteria for posttraumatic stress disorder or the full 
criteria for panic.  The examiner provided a global 
assessment of functioning (GAF) score of 75 to 80.  The 
examiner added that the score was related to the anxiety 
disorder.  Laboratory tests did not reveal an organic 
etiology for the veteran's anxiety disorder.

The examiner provided an addendum to his report in March 
1999.  He stated that the diagnosis remained anxiety 
disorder, NOS, chronic and atypical.  He noted that the 
veteran reported his initial symptoms of chronic anxiety 
began in service.  He stated that while the military record 
did not clearly diagnose anxiety, the nausea and vomiting 
problems were documented.  The examiner opined that the 
nausea and vomiting documented in service were more likely 
than not associated with the veteran's chronic anxiety 
disorder. 

In light of the findings from the VA mental disorders 
examination, the diagnosis and rating criteria used to 
evaluate the veteran's service-connected disability were 
amended by the RO.  In a rating decision dated in May 1999, 
the RO changed the veteran's disability for classification 
purposes to anxiety disorder, with associated nausea, 
vomiting, and chronic indigestion.  The 10 percent rating, 
effective July 22, 1997, was confirmed and continued.

The veteran and his sister submitted several additional 
statements that continued to express his disagreement with 
his assigned disability rating, whether as a GI or 
psychiatric rating.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for his anxiety disorder is 
plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a 
claim of entitlement to an increased evaluation for a 
service-connected disability is a well-grounded claim).  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The veteran's anxiety disorder has been rated as 10 percent 
disabling under Diagnostic Code 9413.  38 C.F.R. § 4.130 
(1999).  Under Diagnostic Code 9413, 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The undersigned notes that the GAF scale reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), p.32).  A GAF score of 
71-80 is defined as "If symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g. difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g. temporarily falling behind in 
schoolwork."  Ibid

In this case, the veteran was assigned a GAF score of 75 to 
80, which reflects only slight impairment under the above 
listed criteria.  Nevertheless, the overall symptoms related 
by the VA examiner in December 1998 more nearly approximate 
the rating criteria for a 30 percent rating under Diagnostic 
Code 9413.  38 C.F.R. § 4.7.  At the time of that 
examination, the veteran was noted to have panic episodes, 
albeit limited, three times a month. He also reported anxiety 
episodes two to three times per week with his episodes of 
nausea and vomiting.  Accordingly, the Board finds that, 
after resolving all reasonable doubt in favor of the veteran, 
a 30 percent rating is warranted for his anxiety disorder.

The Board has considered the criteria for the next higher 
rating of 50 percent, but finds there is no evidence of 
record to reflect that the veteran meets the applicable 
criteria.  At the time of the December 1998 examination, he 
was alert and oriented, affect was euthymic, and speech was 
relevant and logical.

In light of the RO's change in how the veteran's disability 
is rated, the Board has also considered an increased rating 
under Diagnostic Code 7346, relating to hiatal hernia 
disabilities.  38 C.F.R. § 4.114 (1999).  Under Diagnostic 
Code 7346, a 30 percent rating is for application where there 
is persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain productive of considerable impairment.  A 10 
percent rating is warranted with two or more of the symptoms 
for the 30 percent evaluation of less severity.  

The objective evidence of record does not support a 30 
percent rating under the criteria outlined above.  The GI 
complaints documented by the veteran's private care providers 
as well as those noted on VA examinations do not reflect 
objective measurement or observation of the listed criteria.  
The Board notes that Dr. P did state in his May 1998 letter 
that he felt the veteran satisfied the 30 percent rating 
criteria.  However, he only referred to the veteran having 
had significant epigastric problems for greater than 30 
years.  He did not relate that the epigastric problems 
experienced necessarily reflected the rating criteria.  
Moreover, even if a 30 percent rating could be established 
under Diagnostic Code 7346, there is no basis to establish a 
50 percent rating as the evidence does not show symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114.

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
veteran's ability of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. §§ 
4.2, 4.10 (1999).  It is also incumbent upon the Board to 
evaluate a veteran pursuant to the most appropriate 
diagnostic code.  Tedeschi v. Brown, 7 Vet. App. 411, 413-14 
(1995); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
The veteran is not entitled to separate ratings for his 
symptoms as the VA psychiatric examiner determined in a March 
1999 statement that the GI and psychiatric symptoms were part 
and parcel of the same disability.  A separate rating for the 
GI and psychiatric symptoms would constitute pyramiding, a 
practice which is to be avoided.  38 C.F.R. § 4.14 (1999).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent rating for an anxiety 
disorder with associated gastrointestinal complaints is 
granted.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

